Citation Nr: 1228756	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



REMAND

The Veteran had active military service from September 1972 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board finds that remand is necessary because the RO has addressed the Veteran's May 2008 claim to reopen on the basis that the last final denial in this case was a 1996 rating decision by the RO.  The rating decision issued in May 1996 is not the last final decision of record.  In fact, it is not a final decision.  

The Veteran filed his original claim for service connection for a "mental condition" in August 1995.  The RO denied service connection for a passive-aggressive personality disorder in the rating decision issued in May 1996; however, the Veteran filed a timely Notice of Disagreement in November 1996.  The RO issued a Statement of the Case in December 1996, and the Veteran perfected an appeal to the Board in January 1997.  Subsequently, the Board remanded the Veteran's appeal for further development of the claim in May 1999.  In this remand, the Board recharacterized the issue as one for service connection for an acquired psychiatric disorder. 

After the issuance of multiple Supplemental Statements of the Case, the Veteran's appeal was returned to the Board.  On March 24, 2005, the Board issued a decision denying entitlement to service connection for a psychiatric disability.  In this decision, the Board considered not only whether service connection was warranted for a passive-aggressive personality disorder, but also for an acquired psychiatric disorder.  (Post-service records showed diagnoses of alcohol abuse/dependence, polysubstance (to include cocaine and marijuana) abuse/dependence, depression, substance-induced mood disorder, dysthymic disorder, and major depression.)

There is nothing in the record to indicate that the Veteran either requested reconsideration of that decision or appealed it to the United States Court of Appeals for Veterans Claims (Court).  The 2005 Board decision is, therefore, the last final adjudication of this claim.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

Hence, the Board finds that the RO's reliance upon the rating decision issued in May 1996 as the last final decision is, therefore, erroneous because that rating decision is not final and was in fact subsumed by the Board's March 2005 decision.  Therefore, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) notice letter provided to the Veteran in June 2008 was not compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).  This is so because it failed to properly advise the Veteran of the correct reasons for the last prior final denial as set forth in the 2005 Board decision.  

Consequently, the Board finds that remand is required for the agency of original jurisdiction (AOJ) to provide the Veteran with correct notice and adjudication of his claim to reopen, which the Board has characterized as a claim to reopen entitlement to service connection for a psychiatric disorder.  The AOJ should undertake this by treating the 2005 decision of the Board as the last final decision.

Finally, the Board finds that further efforts should be undertaken to obtain service records that may be relevant to the Veteran's claim.  In his VA Form 9 submitted in June 2009, the Veteran stated he received mental health treatment at the Naval Hospital in Jacksonville, Florida in 1973.  The RO directly contacted the Jacksonville Naval Hospital seeking the identified treatment records and received a response that their system reflected no records file for this claimant.  However, the sought-after records would have been prepared in 1973.  The Board finds, therefore, that it is unlikely they would be at the hospital and more likely would have been retired to the National Personnel Records Center (NPRC).  A request to the NPRC for the identified records has not been made.  Such should be done on remand.  (The Board recognizes that service treatment records are in the claims file, but an additional request made specifically for the Jacksonville records might prove helpful.)

Furthermore, the Board finds that the Veteran's service personnel records should be obtained.  The available service treatment records show the Veteran underwent a neuropsychiatric consultation in June 1973.  The report of this consultation shows that he was involved in multiple incidents and that he had just been released from the brig after one month of confinement.  The Veteran has also indicated that he was discharged with a general discharge, under honorable conditions.  Thus, this information suggests that the Veteran was having disciplinary problems and, thus, his service personnel records may provide relevant evidence relating to the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice that explains to the Veteran what information and evidence he must submit to reopen the claim of service connection for a psychiatric disorder that was last denied by the Board in March 2005.

2.  Contact the NPRC and request the Veteran's full service personnel record for the period of his active duty.  Associate all requests and records received with the claims file.  Also ask NPRC to conduct a search for records that were prepared in the Veteran's case at the Naval Hospital at Jacksonville, Florida, for mental health treatment from January through July of 1973.  Associate all requests and records received with the claims file.  If records are unavailable, a negative reply is requested.

3.  If any service records are unavailable after a reasonable search, a Memorandum of Formal Finding of Unavailability should be completed and associated with the claims file, and the Veteran provided with appropriate notice of such.

4.  Thereafter, the Veteran's claim to reopen should be re-adjudicated in light of the fact that the last final denial is a March 24, 2005 Board decision.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

